Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-15 are presented for examination and allowed.
Allowable Subject matter
3.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having a  sensing circuit connected with a selected memory cell, the sensing circuit comprising: a cell clock generator receiving a cell current from the selected memory cell, and converting the cell current into a cell clock signal, wherein the selected memory cell is a multi-level memory cell; a reference clock generator receiving a reference current, and converting the reference current into a reference clock signal; a counter receiving the cell clock signal, and generating a count value; a latching signal generator receiving the reference clock signal, wherein when a pulse number of the reference clock signal reaches a predetermined count value, the latching signal generator activates a latching signal; a latch receiving the count value and the latching signal, wherein when the latching signal is activated, the latch issues a latched count value; and a count-to-state conversion circuit receiving the latched count value, and issuing a state value, wherein a storage state of the selected memory cell is determined according to the state value in claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/HOAI V HO/Primary Examiner, Art Unit 2827